Citation Nr: 0830287	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  00-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain, with minimal spurring and 
degenerative disc disease (DDD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from March 1978 to August 
1999.  He was born in 1953.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded service connection for a low back disorder and 
assigned a noncompensable evaluation, effective from 
September 1, 1999. 

In July 2003, the case was remanded by the Board for further 
evidentiary development on the low back disability.  In April 
2005, the RO issued a rating decision which increased the 
evaluation assigned for the veteran's low back disability to 
20 percent, effective retroactively from September 1, 1999.

In October 2005, the Board issued a decision denying the 
veteran's claim for an evaluation in excess of 20 percent for 
the lumbosacral DDD. 

The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court), and a Joint Motion for 
Remand was filed in January 2006.  In March 2006, the Court 
issued an Order remanding the case to the Board for action 
consistent with the Joint Motion. 

In August 2006, the Board remanded the matter to the RO for 
additional evidentiary development pursuant to the Joint 
Motion approved by the Court.  In December 2007, the Board 
again remanded the case.

In subsequent rating action, the RO granted service 
connection for radiculopathy of the left lower extremity, and 
assigned a 10 percent rating from January 23, 2007.  In 
addition, service connection is in effect for tinnitus, rated 
as 10 percent disabling; radiculopathy, right lower 
extremity, rated as 10 percent disabling; and right clavicle 
fracture and sinusitis, each rated as noncompensably 
disabling.  These other issues per se are not part of the 
current appeal.

Although correspondence from the veteran received by the 
Board in July 2008 indicates that he moved from California to 
Seattle, Washington, in October 2007, the RO of jurisdiction 
for the current appeal herein remains as stated above.  Other 
concerns expressed in that correspondence will be addressed 
below.


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder has 
consistently been manifested by limitation of motion, and 
pain on forward bending, weakened movement, with moderate 
impairment during flare-ups but otherwise mild symptoms, with 
normal muscle strength, and no atrophy or muscle spasm; 
treatment by bed rest has not been prescribed by a physician.

2.  Neurological impairment is separately rated for 
radiculopathy into both lower extremities; these are not 
appellate issues at this time.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 20 
percent for the veteran's lumbosacral strain, with minimal 
spurring and DDD, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40-4.42, 4.71a; Diagnostic Codes (DCs) 
5293-5295 (1999, 2002), DCs 5235 to 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

After the veteran filed his initial claim in September 1999, 
he thereafter received repeated notices which informed him of 
all pertinent requirements for supporting his claim.  As 
noted above, the case has been remanded on numerous occasions 
by both the Board and Court, during which times further 
discussion took place as to what was required to support his 
claim.  He also received notice of the elements pertinent to 
the assignment of effective date and disability rating.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The 
Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error, including with respect to Dingess, since the claim 
herein is denied.  See Mayfield, supra.  He was advised of 
his opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal.  It is not shown that 
there is any prejudice due to a lack of proper VA notice or 
assistance.  

Development has taken place in this case, and the veteran has 
certainly demonstrated actual knowledge of and have acted on 
the information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
again for yet more development as to the issue.  That action 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).
II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Guidelines have been issued by the U.S. Court of Appeals for 
Veterans Claims (the Court) with regard to increased ratings 
cases and mandatory notice in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2009).  

There have been changes in the rating criteria which pertain 
to disorders of the spine.  VA has issued revised regulations 
concerning the sections of the Rating Schedule that deal with 
intervertebral disc syndrome.  We also note that, for spine 
disorders which are not rated under the code for 
intervertebral disc syndrome (IDS), there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is DC 5293, under which a noncompensable rating 
is warranted for IDS which is postoperative and cured.  A 10 
percent rating is warranted for intervertebral disc syndrome 
that is mild in degree.  A 20 percent rating is warranted for 
IDS which is moderate in degree with recurring attacks.  A 40 
percent rating is warranted for severe IDS with recurring 
attacks and little intermittent relief.  A 60 percent rating 
is warranted for IDS which is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  DC 5292 
provides that a 10 percent rating is warranted for limitation 
of motion of the lumbar spine which is slight in degree.  A 
20 percent rating is warranted for moderate limitation of 
motion, and a 40 percent rating is warranted if the 
limitation of motion is severe.

As noted above, effective from September 23, 2002, through 
September 25, 2003, VA issued revised regulations concerning 
the sections of the Rating Schedule that deal with IDS.  67 
Fed. Reg. 54,345-349 (Aug. 22, 2002).  Those new rating 
criteria provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate as 60 
percent disabling;  With incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months, rated as 40 percent 
disabling;  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, rate as 20 percent disabling;  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, rate as 10 percent disabling.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

Also, effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

The Court has emphasized that when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 ,and 
DeLuca, require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain. 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  DC 5003.

III.  Factual Background and Analysis

In assessing the veteran's low back problems since the Fall 
of 1999, the Board notes that the record contains both 
orthopedic and neurological clinical reports.  These have 
been reviewed, including from both private and VA sources.  
The most recent comprehensive evaluations appear to be 
reflective of the veteran's actual degree of aggregate 
impairment and to show his back at its most limiting.  The 
earlier ones will be summarized below in pertinent part, for 
continuity.

The veteran was afforded a VA examination in November 1999 at 
which time he complained of low back pain, without direct 
injury.  The clinical examiner reported no tenderness or 
scoliosis.  He was able to flex to 95 degrees; extend to 40 
degrees; flex laterally to 40 degrees bilaterally; and rotate 
to 35 degrees bilaterally.  He could squat with difficulty; 
straight leg raising was negative, as were deep tendon 
reflexes.  X-rays revealed normal lumbar vertebrae alignment 
with preservation of the intervertebral interspaces.  There 
was no degenerative spurring evident, with the exception of 
minimal spurring on the lateral margin of the L3-4 disc 
space.  The diagnosis was lumbosacral strain.

VA afforded the veteran an orthopedic examination in February 
2003.  He said he had low back pain flare-ups; twice a year 
he would have severe pain that would last three weeks.  There 
would also be pain shooting into the right lateral calf.  He 
noted particular difficulty with forward bending, and said he 
had lost five work days over the past year because of pain. 
In between flare-ups, he would have milder periods of 
discomfort.  Clinical evaluation noted mild S-shaped 
thoracolumbar curvature.  Range of motion studies showed 95 
degrees of flexion (could touch his toes); 20 degrees of 
extension with some discomfort; 25 degrees of lateral flexion 
bilaterally; and 35 degrees of rotation bilaterally.  
Straight leg raising was negative, as was the Laseque's sign.  
He had mild spasms over the paravertebral musculature.  
Sensation was intact to light touch.  Ankle and knee jerks 
were 1+ bilaterally.  The assessment was lumbar strain with 
spondylosis.  The examiner noted that he had no restrictions 
on the job as a railroad machinist, but that he could not 
engage in very heavy exertion.  He could lift 50 to 75 pounds 
(even 100 pounds), if careful.  He had weakened movement, 
fatigability, and incoordination during flare-ups.

In January 2004, the veteran was again examined by VA.  He 
stated that he had flare-ups two to three times per week, 
although he said that he functioned fairly well despite 
having to be careful with certain activities.  The objective 
examination noted no limp, and normal heel and toe walking.  
He could squat fully, and did not need assistance in order to 
recover.  Range of motion noted 105 degrees of flexion, 
nearly to the toes (without complaints of pain); 20 degrees 
of lateral bending (without complaint of pain); lateral 
rotation to 30 degrees on the left (with complaints of 
tightness) and 25 degrees on the right (with complaints of 
tightness); and 25 degrees of extension (with complaints of 
low back pain). The deep tendon reflexes were 2+ at the knees 
and ankles.  Straight leg raises were to 90 degrees 
bilaterally, with a complaint of left hamstring tightness.  
Sensation was intact. 

The right extensor hallucis longus was 4/5 on the right; 5/5 
on the left. The anterolateral group was 5/5 bilaterally.  
The X-ray showed some narrowing of the L5-S1 interval.  The 
diagnoses were chronic intermittent low back and right leg 
pain; lumbar DDD; and apparent residual L5 radiculopathy.  

Clinical reports and evaluations are in the file for 2005.  
He was seen for increased pain and found that at work and on 
flights, he had lower extremity problems as well.  An MRI in 
showed lateral disc bulging at L-2/L-3 (thought to be the 
source of his right radiculopathy), and bilateral foraminal 
narrowing at L-5/S-1.

On VA examination in January 2007, the veteran gave an 
extensive history which is of record, and in which he 
delineated his relatively new radiculopathy problems.  On 
examination, he walked with a mildly antalgic gait, without 
assistive devices.  He had moderate paravertebral spasm and 
mild tenderness in the L-5/S-1 region, with mild 
thoracolumbar curvature.  He could forward flex to 85 degrees 
with moderate pain.  He could reach to within 6" of the 
floor on 3 repetitive attempts.  Extension was 20 degrees 
with some pain; right and left lateral flexion was 25 
degrees; right and left lateral rotation was 40 degrees.  
These motions provoked a sensation of discomfort.  He had 
some lower extremity sensory changes as noted.  There was no 
easy fatigability, incoordination, swelling, deformity or 
atrophy.  He had pain on movement of the lumbar spine with 
moderate impairment on flare-ups.  X-rays were said to be 
normal.

Neurological evaluations are reported in the file relating to 
the radiculopathy confirmed on EMG and other tests.

The most recent of several remand actions by the Board noted 
that, while VA orthopedic and neurological evaluations had 
taken place, there remained unanswered questions.  Thus, 
although it was felt that a new examination might not be 
necessary, further clarification was requested from the 
previous examiner.  Accordingly, the Board asked for the 
following, in pertinent part:  

1.  The claims folder, to include a copy of the 
January 2007 VA examination and the April 2007 EMG 
results, should be referred to the examiner who 
examined the veteran in January 2007.  The examiner 
should indicate specifically which nerve(s) are 
adversely affected by the service-connected 
lumbosacral DDD (such as the sciatic, external 
popliteal, superficial peroneal, deep peroneal, 
internal popliteal (tibial), posterior tibial, 
anterior crural (femoral), internal saphenous, 
obturator, external cutaneous (thigh), or the ilio- 
inguinal). The examiner should also indicate 
whether the degree of involvement is mild, 
moderate, moderately severe, or severe.

2.  If the examiner who conducted the examination 
in January 2007 is no longer available, the claims 
folder should be referred to another qualified 
individual for provision of the requested 
information. Any development, to include an 
additional examination, needed for another examiner 
to provide the requested information should be 
conducted.

3.  A complete rationale for any opinions expressed 
pursuant to the above examination must be provided.

The VA examiner who had previously examined the veteran was 
sent the file and the request for opinions, as above stated.  
His supplemental opinion was rendered with a date of April 
2008.  Thus, there was not a new examination undertaken, but 
rather merely a written clarification by the medical expert 
of the earlier examination.  Moreover, the findings on that 
addendum referred to the sensory changes, and thus the 
separate ratings assigned now for radiculopathy, and not the 
low back problems herein concerned.

The addendum dated April 2008 is of record.  The examiner 
noted that the entire file had been reviewed.  It was noted 
that the veteran had sensory changes reflected in the 
radiculopathy.  But as for the low back, except for flare-
ups, his impairment was mild.  The physician noted that 
private testing had confirmed the neurological problems.  It 
was opined that both sciatic nerves were involved.  
(Subsequently, additional service connection was granted for 
the other lower extremity; it was already in effect for one).

In correspondence received from the veteran in July 2008, he 
indicated that, although he had no further evidence to 
submit, he was concerned about the SSOC notation that a VA 
examination had taken place in April 2008, and that he had 
not only not been informed of such an examination but had not 
attended same.  The understandable but inadvertent confusion 
is fully explained by the fact that it was an addendum 
opinion which was offered dated April 2008, not a new 
examination of the veteran.  And although that option had 
been mentioned by the Board as cited in portions of the 
remand, noted above, the examiner was able to respond without 
a new examination.

In assessing the veteran's low back disability, there are 
clinical records since about the time he filed his claim in 
1999 which show that his low back disorder has been 
manifested by some increasing limitation of motion, and pain 
on certain motions, particularly forward bending, weakened 
movement, and muscle strength is normal, without atrophy or 
muscle spasm; and treatment by bed rest has not been 
prescribed by a physician.  These symptoms are often mild but 
exacerbate to a moderate severity during flare-ups, and more 
often than not reasonably justify the 20 percent assigned, 
but no more.  In that regard, the evidence is not equivocal, 
and a reasonable doubt is not raised.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

In this case, due in part to the several actions that have 
been taken during the course of this appeal to revise the 
ratings for all pertinent disability areas, there is no need 
to stage the ratings from September 1, 1999, to date.  During 
that time, while the clinical findings have shown relative 
stability with regard to the low back disorder (although some 
progression in collateral symptoms, e.g., the separately 
rated radiculopathy), the 20 percent overall rating assigned 
at present is reflective of the highest degree of impairment 
over that entire time, so the veteran has already been given 
the benefit of all reasonable considerations in that regard.  

The Board has also considered whether the veteran's service-
connected back disability warrants referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  See 38 C.F.R. § 3.321(b)(1).

The governing criterion for the award of an extra-schedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards. 

There is no question but that the veteran's back affects him 
occupationally and socially, and this has been addressed in 
the schedular rating assigned.  But he has had no recent 
hospitalizations for his back.  Moreover, as discussed above, 
his functional occupational problems are addressed in his 
assigned schedular ratings.  The Board concludes that 
referral of this case for further consideration of an extra-
schedular evaluation is not warranted, because the schedular 
rating criteria are adequate for evaluating this case.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain, with minimal spurring and degenerative 
disc disease, is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


